United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, HILLDALE CARRIER )
ANNEX POST OFFICE, Tampa, FL, Employer
)
__________________________________________ )
N.V., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0781
Issued: November 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 24, 2020 appellant timely filed an appeal from a February 12, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
lapsed since the last merit decision, dated June 15, 2018, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the February 12, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 18, 2000 appellant, then a 48-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 17, 2000 he sustained low back pain when unloading bundles
of mail at an apartment complex’s central delivery point while in the performance of duty. OWCP
accepted the claim for lumbosacral sprain.
Dr. Robert C. Henderson, a Board-certified orthopedic surgeon, treated appellant
beginning on May 18, 2000. He maintained appellant on restricted duty through July 2001, and
returned him to full-duty work, effective August 13, 2001.3 Dr. Henderson provided periodic
reports through July 9, 2010 diagnosing a severe lumbosacral sprain, lumbar disc disease, and an
L5-S1 disc herniation.4 Appellant remained in modified-duty status.
In January 17 and 20, 2011 reports, Dr. Frederick McClimans, an osteopath and Boardcertified orthopedic surgeon, noted the May 17, 2000 employment injury. He diagnosed an L3-4
annular bulge and L5-S1 disc bulge. Dr. McClimans provided work restrictions and prescribed
physical therapy.5 He submitted periodic reports through February 21, 2011.
In a report dated January 5, 2012, Dr. Henderson recommended a stretching program. He
returned appellant to limited-duty work.
On June 1, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging that he
sustained a recurrence of the need for medical treatment, commencing May 23, 2017, as a result
of his previously accepted lumbosacral strain.
In a development letter dated June 8, 2017, OWCP notified appellant of the deficiencies of
his claim and provided a questionnaire for his completion. It afforded him 30 days to respond.
In response, appellant provided a July 26, 2017 statement, noting the onset of lumbar pain
on May 1, 2017 with an increase of symptoms on May 23, 2017.6
In a July 5, 2017 statement, Postal Manager L.R. noted that appellant had complained of
low back pain while at work in May 2017.

3

An April 19, 2001 lumbar magnetic resonance imaging (MRI) scan demonstrated annular bulging at L3-4, and an
annular tear with annular bulging at L5-S1. Appellant participated in physical therapy treatments in August and
September 2001. A June 15, 2007 lumbar MRI scan demonstrated mild spondylotic changes at L3-S1 with mild
diffuse disc bulging at multiple levels. Appellant also submitted medical records regarding treatment for a right
shoulder condition accepted under OWCP File No. xxxxxx596.
4

By decision dated September 11, 2002, OWCP denied appellant’s request to change his treating physician as there
was no evidence of inappropriate or improper treatment.
5

Appellant participated in physical therapy treatments from February to May 2011.

6
May 23, 2017 lumbar x-rays demonstrated advanced degenerative changes in the lumbosacral junction, and mild
diffuse anterior spondylosis. A June 1, 2017 lumbar MRI scan demonstrated multilevel degenerative disc disease with
spinal canal narrowing and neural foraminal stenosis, most severe at L3-4 and L4-5. Appellant also provided copies
of medical reports previously of record.

2

In an August 30, 2017 report, Dr. Jennifer A. Locke, Board-certified in emergency
medicine, diagnosed right conjunctivitis and possible hypertension. She returned him to
unrestricted duty.
By decision dated November 21, 2017, OWCP denied appellant’s recurrence claim,
finding that the evidence of record was insufficient to establish causal relationship between his
“present condition” and the accepted lumbosacral strain. It explained, “you have not established
that you require additional medical treatment due to a worsening of your accepted work-related
conditions, without intervening cause.”
On November 29, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. During the hearing held on May 14, 2018, he explained
that he claimed a recurrence to obtain continuing medical treatment. Appellant submitted June 20,
2017 and May 15, 2018 reports by Dr. McClimans diagnosing low back pain, low back strain,
lumbar intervertebral disc disorders, lumbar disc degeneration, and spinal stenosis.
By decision dated June 15, 2018, OWCP’s hearing representative affirmed the
November 21, 2017 decision, finding that the medical evidence of record was insufficient to
establish that the accepted lumbosacral strain required continuing medical care after 2013.
On January 21, 2020 appellant requested reconsideration, contending that his union
representative had not provided adequate representation before OWCP, and that continuing lumbar
symptoms interfered with his activities in retirement. He also submitted an undated report by
Dr. McClimans, who noted that, based on a June 1, 2017 lumbar MRI scan, appellant’s condition
had not changed significantly since the accepted May 17, 2000 employment injury.
Dr. McClimans opined that appellant’s “job duties including pushing, pulling, lifting, twisting,
climbing, sitting, and prolonged standing” during his 31 years of postal employment had
aggravated the accepted lumbosacral strain.
By decision dated February 12, 2020, OWCP denied appellant’s January 21, 2020 request
for reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.7 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.8 Timeliness is determined by the document receipt date (i.e.,

7

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
8

20 C.F.R. § 10.607(a).

3

the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).9
Imposition of this one-year filing limitation does not constitute an abuse of discretion.10
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.11 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.12 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.13
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.14 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must shift the weight of the evidence
in favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
The last merit decision in this case was issued on June 15, 2018 and OWCP received
appellant’s request for reconsideration on January 21, 2020. As the request for reconsideration
was not received by OWCP within the one-year time limitation, pursuant to 20 C.F.R. § 10.607(a),

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

10

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
11

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
12
L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 9 at Chapter 2.1602.5 (February 2016).
13

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
14

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 9 at Chapter 2.1602.5(a) (February 2016).

4

the Board finds that the request for reconsideration was untimely filed. Consequently, appellant
must demonstrate clear evidence of error by OWCP in denying the claim.15
The Board further finds that appellant’s untimely request for reconsideration failed to
demonstrate clear evidence of error. The underlying issue is whether OWCP properly denied his
recurrence claim because the evidence did not establish that his accepted lumbosacral sprain
required continuing treatment on and after 2013. In support of his untimely request for
reconsideration, appellant provided his January 15, 2020 statement describing his continuing
symptoms and expressing dissatisfaction with his union representative. He also provided an
undated report by Dr. McClimans opining that repetitive activities during 31 years of federal
employment had aggravated the accepted lumbosacral strain. Appellant’s January 15, 2020
statement, is irrelevant to the underlying medical issue of causal relationship.16 Additionally,
Dr. McClimans’ report does not demonstrate that OWCP committed error in denying appellant’s
recurrence claim, nor does it raise a substantial question as to the correctness of OWCP’s decision.
The Board has held that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence that on its face shows that OWCP made an error.17 None of
the evidence appellant submitted demonstrates on its face that OWCP committed an error in
denying appellant’s recurrence claim in its June 15, 2018 decision. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the correctness
of OWCP’s June 15, 2018 decision. Thus, the evidence is insufficient to demonstrate clear
evidence of error.18
For these reasons, the Board finds that OWCP properly denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrated clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16
C.T., Docket No. 19-0058 (issued June 14, 2019); Susan M. Biles, 40 ECAB 420 (1988) (where the Board held
that the statement of a layperson is not competent evidence on the issue of causal relationship).
17

G.B., Docket No. 19-1762 (issued March 10, 2020).

18

See J.D., Docket No. 18-1765 (issued June 11, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

